Citation Nr: 1805671	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  12-24 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

This case was most recently before the Board in October 2016 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must again be remanded for further development.  The Board regrets the delay associated with this remand.  However, for the following reasons, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In the October 2016 remand, the Board requested that the Veteran be afforded a VA examination and that the examiner provide an opinion as to the etiology of any diagnosed acquired psychiatric disorder.   

The Veteran was afforded a VA mental disorders examination in January 2017.  The examiner opined that the Veteran's unspecified depressive disorder with anxious distress and comorbid maladaptive personality traits less likely than not had its onset in service and was not otherwise related to active service.  The rationale was that there is evidence that the Veteran experienced "significant depressive symptoms" prior to entering the military.  The Veteran, by way of his attorney, asserted that the examination opinion was inadequate as it failed to address the question of aggravation of a preexisting disability.  See May 2017 Response to Supplemental Statement of the Case.

The Veteran's April 1969 entrance Report of Medical Examination is absent of notation of a psychiatric history and even indicates that his psychiatric evaluation is "normal".  The accompanying Report of Medical History is similarly absent of psychiatric complaint, and the Veteran stated that he was in good health.  However, his service treatment records include a recommendation for separation after a January 1971 psychiatric evaluation wherein he was diagnosed with "character-behavior disorder reaction (inadequate personality)". 

As a psychiatric disorder was not noted at enlistment, the presumption of soundness applies in this case.  The onus is on VA to establish clear and unmistakable evidence that any currently diagnosed psychiatric disorder preexisted service and was not aggravated by service beyond its natural progression.  A medical opinion is needed to address these questions.

While the case is in remand status, any updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain any outstanding VA and private treatment records.  Any negative reply should be included in the claims file.

2.  Thereafter, the claims file should be returned to the January 2017 VA examiner for an addendum opinion.  If this examiner is unavailable, the claims file should be provided to another appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the examination report.  The Veteran may be recalled for examination if deemed necessary.  Regarding the Veteran's diagnosed unspecified depressive disorder with anxious distress and comorbid maladaptive personality traits, the examiner should respond to the following:

a.  Is there clear and unmistakable (obvious or manifest, undebatable) evidence to demonstrate that the disorder existed prior to the Veteran's entrance into service?

b.  If the disorder clearly and unmistakably preexisted the Veteran's active service, is there clear and unmistakable (obvious or manifest, undebatable) evidence that the disorder was not aggravated beyond its natural progression during active service?  In answering this question, the examiner is asked to accept the Veteran as competent to report that his symptoms worsened in service.

c.  If the disorder is not found to have clearly and unmistakably preexisted service, is it at least as likely as not that the disorder was incurred in or caused by service?   The examiner is asked to address the contention that in-service treatment for a character/personality disorder is related to his later diagnosed psychiatric disorder.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Then, readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

